jfuurtl) Qtnurt of gppeala
ﬁan gntum’n, (Erma

January 30, 2015

No. 04—13—00278-CV

Peacock Hospitality, Inc. d/b/a Holiday Inn Express—Burnet,
Appellant

V.

Bipin Patel; Mahadev, LLC; and FDIC,
Appellees

Trial Court Case No. 2012—CI-04054

ORDER

The Court has reviewed the record and briefs in this appeal and has determined that oral
argument will not signiﬁcantly aid it in determining the legal and factual issues presented in the
appeal. See TEX. R. APP. P. 39.8. Therefore, all requests for oral argument are denied, and the
cause is advanced for ON BRIEFS submission on March 10, 2015, to the following panel:
Justice Karen Angelini, Justice Marialyn Barnard, and Justice Rebeca C. Martinez. All parties
' will be notiﬁed of the Court’s decision in this appeal in accordance With TEX. R. APP. P. 48.

Either party may ﬁle a motion requesting the Court to reconsider its determination that

oral argument will not signiﬁcantly aid the Court in determining the legal and factual issues
presented in the appeal. See TEX. R. APP. P. 39.8. Such a motion should be ﬁled within ten (10)

days from the date of this order.
Karen Angelini, J%f:e

IN WITNESS WHEREOF, I have hereunto set my hand and ﬁxed the seal 0 the said

court on this January 30, 2015. Q

It is so ORDERED on January 30, 2015.

 

     

@kawwﬁu s
’01,, E o F 5 an"
‘ "Munian